      Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    DARREN J. SCIONEAUX                                     CIVIL ACTION

    VERSUS                                                     NO. 18-5444

    SOUTHEASTERN GROCERS, LLC,                            SECTION “R” (1)
    ET AL.



                         ORDER AND REASONS


       Defendants, Southeastern Grocers, LLC and Winn-Dixie Montgomery,

LLC, move for summary judgment on plaintiff Darren J. Scioneaux’s

disability discrimination claims under the Louisiana Employment

Discrimination Law (“LEDL”), La. Rev. Stat. § 23:321, et seq.1 Plaintiff

opposes the motion. 2 Because there are no genuine disputes as to any

material fact, and because defendants are entitled to judgment as a matter of

law, the Court grants the motion.



I.     BACKGROUND

       This case arises from an employment dispute.         In an affidavit,

Scioneaux attests that he worked at one of defendants’ Winn-Dixie stores in


1      R. Doc. 38.
2      R. Doc. 54.
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 2 of 23




the New Orleans area from April 2011 through April 2016. 3 Winn-Dixie

initially hired plaintiff as a “co-director.”4 In March 2013, plaintiff attests

that he was promoted to “store director,” the highest level employee in the

store.5

      Plaintiff states that he suffers from a “degenerative disease” in his

shoulders,6 and that, throughout the five years he worked at Winn-Dixie, he

never lifted more than 20 pounds with his left arm.7 In April 2016, plaintiff

attests, the condition of his left shoulder worsened.8 Plaintiff states that he

requested a leave of absence from Winn-Dixie so that he could undergo

corrective surgery for his left shoulder. 9 The request was granted,10 and

plaintiff had shoulder surgery on May 3, 2016. 11

      Following surgery, plaintiff was initially scheduled to return to work on

June 27, 2016.12 One week before his return, on June 20, 2016, plaintiff’s

doctor faxed a medical release to Winn-Dixie stating that plaintiff would be




3     R. Doc. 54-2 at 2-4 ¶ 10, 24-35 (Scioneaux Affidavit).
4     Id. at 2, ¶ 10.
5     Id. at ¶ 11.
6     R. Doc. 54-2 at 1, ¶ 4 (Scioneaux Affidavit).
7     Id. at 3, ¶ 20.
8     R. Doc. 54-2 at 3, ¶ 22 (Scioneaux Affidavit).
9     Id. at ¶¶ 23-24.
10    Id. at ¶ 24.
11    R. Doc. 54-3 at 6 (Scioneaux Deposition at 21:3-7).
12    R. Doc. 54-2 at 3, ¶ 25 (Scioneaux Affidavit).
                                      2
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 3 of 23




temporarily restricted from lifting five pounds for two months, and

permanently restricted from lifting 20 pounds. 13 According to plaintiff’s

affidavit, Melissa Monroe, one of defendants’ “Leave of Absence

Specialists,” 14 called plaintiff and told him that Winn-Dixie could not

accommodate the five-pound restriction, but would be able accommodate a

20-pound restriction. 15

      Accordingly, on June 23, 2016, plaintiff’s doctor sent a new medical

release that pushed plaintiff’s start date back to July 18, 2016, removed the

five-pound restriction, but retained the permanent 20-pound restriction. 16

Plaintiff attests that Winn-Dixie representatives emailed him, “suggesting

that allowing [him] to work with a 20 [pound] lifting restriction would

eliminate essential job functions of the Store Director/Manager position.”17

      On July 15, 2006, two of defendants’ “Human Resources Business

Partners,” Randy Lashouto and Kelly Morris, held a meeting with plaintiff to

discuss his leave and a potential return to work.18 According to Lashouto’s

deposition testimony, he and Morris explained to plaintiff that allowing him




13    R. Doc. 54-2 at 9 (June 20, 2016 Medical Release).
14    R. Doc. 38-5 at 1, ¶ 2 (Monroe Affidavit).
15    R. Doc. 54-2 at 4, ¶¶ 27-28 (Scioneaux Affidavit).
16    R. Doc. 54-2 at 10 (June 23, 2016 Medical Release).
17    R. Doc. 54-2 at 4, ¶ 33 (Scioneaux Affidavit).
18    R. Doc. 38-4 at 1, ¶ 3 (Morris Affidavit).
                                       3
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 4 of 23




to work as store director with a permanent 20-pound restriction would

eliminate an essential function of plaintiff’s job.19 The result, Lashouto

explained, would be to “push this function onto an already lean staff.”20

Plaintiff testified that Lashouto and Morris discussed transferring him to a

cashier position, or to a “service area manager” role. 21 But plaintiff states

that he was unwilling to take the pay cut associated with transfer to the

service area manager position. 22

      Plaintiff did not return to work for Winn-Dixie. Defendants extended

plaintiff’s leave of absence until October 26, 2016, but in an email from

Monroe, informed plaintiff that, if he failed to return to work by that date,

Winn-Dixie would terminate his employment.23           Nevertheless, Monroe

attests that plaintiff’s employment was not officially terminated until

December 7, 2017. 24

      On March 1, 2018, plaintiff filed suit in state court, alleging claims for

disability discrimination under the LEDL. 25 Defendants removed to federal




19  R. Doc. 54-10 at 38 (Lashouto Deposition at 144:10-23).
20  Id. (Lashouto Deposition at 143:6-13).
21  R. Doc.54-3 at 39 (Scioneaux Deposition at 154:4-11)
22  Id. (Scioneaux Deposition at 154:4-157:5).
23  R. Doc. 38-9 at 34 (Monroe Email).
24  R. Doc. 38-5 at 2, ¶ 6 (Monroe Affidavit).
25  R. Doc. 1-1 at 6 (Original Complaint); see also R. Doc. 5 at 8, ¶ 32
(Amended Complaint).
                                   4
      Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 5 of 23




court on May 30, 2018, contending that the requirements for diversity

jurisdiction under 28 U.S.C. § 1332 are met.26 Now, defendants move for

summary judgment on plaintiff’s claims. The Court considers the parties’

arguments below.


II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting




26     R. Doc. 1 at 1, ¶ 1 (Notice of Removal).
                                         5
       Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 6 of 23




10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

        If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. v. Lease, 755 F. Supp. 948,

951 (D. Colo. 1991)). “[T]he nonmoving party can defeat the motion” by

either countering with evidence sufficient to demonstrate the “existence of a

genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by


                                       6
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 7 of 23




submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      Plaintiff brings two claims under the LEDL: failure to accommodate

and discriminatory discharge.27 Because of the similarities between the

LEDL and the Americans with Disabilities Act (“ADA”), Louisiana state

courts and federal courts in the Fifth Circuit rely on the ADA and interpreting

federal jurisprudence in construing the LEDL. See, e.g., Thomas v. La.

Casino Cruises, Inc., 886 So.2d 468, 470 (La. Ct. App. 1 Cir. 2004) (noting

that the LEDL is “similar to the Americans with Disabilities Act,” and that

“[Louisiana] courts have relied upon [the ADA] and the interpreting federal


27    R. Doc. 5 at 8, ¶ 32 (Amended Complaint).
                                     7
    Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 8 of 23




jurisprudence” in construing the LEDL); Mitchell v. Tracer Const. Co., 256

F. Supp. 2d 520, 530 (M.D. La. 2003) (applying Louisiana’s anti-

discrimination law and noting that “Louisiana courts look to federal

employment discrimination law for guidance”).

     A.    Failure to Accommodate

     To recover on a failure to accommodate claim, a plaintiff must establish

that “(1) the plaintiff is a ‘qualified individual with a disability;’ (2) the

disability and its consequential limitations were ‘known’ by the covered

employer; and (3) the employer failed to make ‘reasonable accommodations’

for such known limitations.” Feist v. Louisiana, Dep't of Just., Off. of the

Att’y Gen., 730 F.3d 450, 452 (5th Cir. 2013) (quoting 42 U.S.C.

§ 12112(b)(5)). Defendants argue that plaintiff was not qualified for his

position, and that his requested accommodations were not reasonable.

     The LEDL defines a “qualified person with a disability” as “a person

with a disability who, with reasonable accommodation, can perform the

essential functions of the employment position that such person holds . . . .”

La. Rev. Stat. § 23:322(8). To establish that he is qualified, plaintiff must

show either (1) “that he could perform the essential functions of the job in

spite of his disability” or (2) “that a reasonable accommodation of his

disability would have enabled him to perform the essential functions of his


                                      8
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 9 of 23




job.” Turco v. Hoechst Celanese Corp., 101 F.3d 1090, 1093 (5th Cir. 1996)

(citing Chandler v. City of Dallas, 2 F.3d 1385, 1393 (5th Cir. 1993)).

            1.    Essential Functions

      Defendants contend that lifting up to 80 pounds was an essential

function of plaintiff’s job. The LEDL defines “[e]ssential functions” as “the

fundamental job duties of the employment position the person with a

disability holds or desires.” La. Rev. Stat. § 23:322(5). But “‘[e]ssential

functions’ does not include the marginal functions of the position.” Id.

Though the term “essential function” is not defined in the ADA, the Fifth

Circuit applies the definition set out in Equal Employment Opportunity

Commission (“EEOC”) regulations, which is substantially the same as the

LEDL’s definition. See Riel v. Elec. Data Sys. Corp., 99 F.3d 678, 682 (5th

Cir. 1996) (defining essential functions as “the fundamental job duties of the

employment position” and noting that “the term does not include ‘marginal

functions’” (quoting 29 C.F.R. § 1630.2(n)).

      The ADA provides that, in determining whether a function is essential,

“consideration shall be given to the employer's judgment as to what

functions of a job are essential, and if an employer has prepared a written

description before advertising or interviewing applicants for the job, this

description shall be considered evidence of the essential functions of the job.”


                                       9
    Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 10 of 23




42 U.S.C. § 12111(8). The EEOC’s implementing regulations state that a job

function may be essential for “several reasons.” 29 C.F.R. § 1630.2(n)(2).

For example, a function may be essential (1) “because the reason the position

exists is to perform that function,” (2) “because of the limited number of

employees available among whom the performance of that job function can

be distributed,” and/or (3) because the function is “highly specialized,” so

that a person is hired specifically for his or her expertise or ability to perform

that function. Id.

      The EEOC regulations also contain seven non-exhaustive factors that

guide the essential function inquiry:

      (i) The employer's judgment as to which functions are essential;

      (ii) Written job descriptions prepared before advertising or
      interviewing applicants for the job;

      (iii) The amount of time spent on the job performing the
      function;

      (iv) The consequences of not requiring the incumbent to perform
      the function;

      (v) The terms of a collective bargaining agreement;

      (vi) The work experience of past incumbents in the job; and/or

      (vii) The current work experience of incumbents in similar jobs.

In evaluating these factors, the Court does not consider “the employee’s

opinion about what functions are essential.” Credeur v. Louisiana Through

                                        10
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 11 of 23




Off. of Att'y Gen., 860 F.3d 785, 794 (5th Cir. 2017) (citing E.E.O.C. v. Ford

Motor Co., 782 F.3d 753, 764 (6th Cir. 2015)). Instead, each of the seven

factors “relate to the employer’s judgment in some fashion.” Id. The first

two factors are direct evidence of the employer’s judgment, and the

remaining five are “circumstantial evidence of an employer’s policies and

practices pointing to a function being essential, or not.” Id. Thus, although

the Court “must give greatest weight to the employer’s judgment,” it “should

not give blind deference.” Id. at 792, 794. Instead, the Court must “evaluate

the employer’s words alongside its policies and practices.” Id. at 794.

      Defendants here argue that lifting up to 80 pounds was an essential

function of plaintiff’s job. They rely primarily on two job descriptions for

plaintiff’s role. In an affidavit, one of Winn-Dixie’s employees, Julia Costello,

describes the process of developing the job descriptions, which involved

“conduct[ing] field research, visit[ing] stores to observe individuals working

in the position, and interview[ing] individuals who hold the position

regarding their job duties.”28 The first description—for the “store director”

position—was in effect during plaintiff’s term of employment. 29 Winn-Dixie

began using an updated job description—and changed the position title to




28    R. Doc. 38-7 at 1, ¶ 3 (Costello Affidavit).
29    R. Doc. 38-3 at 5-11 (Store Director Description).
                                       11
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 12 of 23




“store manager”—in May 2016, 30 while plaintiff was on leave following his

surgery. The two descriptions contain a nearly identical list of “primary

responsibilities.” 31 The descriptions also set out various qualifications for the

position, along with the “physical requirements.”32 At issue here is whether

the lifting requirement listed among the “physical requirements” is an

“essential function” of the store director/manager position. 33

      Under the original job description, plaintiff was required to

“occasionally”—defined as 1-33% of the time—carry, push, lift, or pull up to

80 pounds. 34 Under the revised job description, defendants increased the


30     R. Doc. 38-3 at 12-13 (Store Manager Description).
31     See R. Doc. 38-3 at 5-8 (Store Director Description); R. Doc. 38-3 at
12 (Store Manager Description).
32     See R. Doc. 38-3 at 8-10 (Store Director Description); R. Doc. 38-3 at
12-13 (Store Manager Description).
33     Plaintiff contends that the essential functions for his position are listed
under “primary responsibilities” on the job descriptions. Plaintiff states that
he could perform all of the “primary responsibilities,” and that the “physical
requirements”—which are separately listed in the job descriptions—are only
marginal functions. Plaintiff provides no authority for his argument that the
Court should distinguish between the “physical requirements” listed in the
job description, and the “primary responsibilities.” Courts, including the
Fifth Circuit, have found that physical requirements listed in a job
description may be essential functions. See Guerra v. United Parcel Serv.,
Inc., 250 F.3d 739 (5th Cir. 2001) (finding that the ability to lift 70 pounds is
an essential function for a package car driver when the “job description
requires that [plaintiff] be able to lift [70] pounds”); Mannan v. Colorado,
841 F. App'x 61, 63 (10th Cir. 2020) (stating that the “essential functions” of
a correctional officer include the “physical demands” listed on the position
description). Plaintiff’s argument lacks merit.
34     R. Doc. 38-3 at 9 (Store Director Description).
                                        12
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 13 of 23




amount of weight the “store manager” is required to carry, push, or lift to 100

pounds, and increased the amount he or she is required to pull to 500

pounds. 35 The updated job description also indicates that the store director

is required to perform these physical tasks “frequently,” i.e., between 34-66%

of his or her time. 36

      Additionally, defendant relies on the testimony of Mohamed Abul-

Hawa.     Abul-Hawa attests that he worked as a district manager for

defendants from February 27, 2014 to March 22, 2017.37 He states that he

was plaintiff’s direct supervisor.38 In his affidavit, Abul-Hawa states that

store directors must be able to lift 80 pounds “for numerous business

reasons.”39 For example, “if a customer needs a product from the storeroom,

the Store Director is expected to retrieve it and bring it to the customer, not

find someone else to do so.”40 Abdul-Hawa states that “this assistance is

consistent with” the job description’s requirement that the store director

“create a shopping and working environment that exemplifies the company’s

commitment to and vision of service, quality, and neighborhood




35    R. Doc. 38-3 at 13 (Store Manager Description).
36    Id.
37    R. Doc. 38-3 at 1, ¶ 2 (Abul-Hawa Affidavit).
38    Id. at ¶ 3.
39    Id. at 2, ¶ 6.
40    Id.
                                     13
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 14 of 23




partnerships.”41    Additionally, the store director is responsible for

“manag[ing] facility assets including promptly addressing maintenance and

safety issues and daily maintenance of floor conditions.”42 According to

Abul-Hawa, this “requires Store Directors to move merchandise and safely

unload pallets of products” from grocery delivery trucks. 43 Abul-Hawa states

that delivery trucks often arrive when there are no employees other than the

store director available to unload the trucks. 44

      Plaintiff’s deposition testimony is consistent with Abul-Hawa’s

statements. At his deposition, plaintiff testified that it was “part of [his] job

as a store manager” to “inspect the store,” act as the “face of the store,” “keep

the store neat and tidy,” assist customers with items, and unload delivery

trucks.45 Plaintiff conceded that carrying out these duties involved lifting

over 20 pounds, and that he would have done the job himself if not for his

physical limitation.46 But, when he was required to lift more than 20 pounds,

plaintiff testified that would call another employee over to help him.47

Regarding the delivery trucks, plaintiff testified that, in general, nine trucks


41    Id.
42    Id. at ¶ 7.
43    Id.
44    Id.
45    R. Doc. 38-8 at 26-29 (Scioneaux Deposition at 56:2-61:15).
46    Id. at 26-29 (Scioneaux Deposition at 56:10-58:24).
47    Id.
                                    14
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 15 of 23




arrive each week.48 Plaintiff also stated that, when a truck arrived late or

early, he would need to participate in unloading the truck. 49

      Despite this testimony, plaintiff argues that the lifting requirement is

not an essential function of the store manager/director role. Plaintiff relies

mostly on his subjective judgment that the lifting requirement was not an

essential function of his job. Cf. Credeur, 860 F.3d at 792 (holding that

plaintiff’s “subjective judgment” that workplace attendance was not an

essential function of her job was not enough to create a genuine dispute of

material fact on summary judgment). Specifically, plaintiff contends that he

successfully performed his job for three years by delegating his lifting tasks

to other employees. But there is no evidence that defendants were aware that

plaintiff was delegating these tasks, or that they would have approved of it if

they had known. To the contrary, Abul-Hawa attests that he was unaware

that plaintiff was assigning lifting tasks to other employees, and that if he

had known Scioneaux was avoiding lifting 20 pounds, he would have worked

to determine whether accommodations were available. 50

      The other evidence that plaintiff relies on is inapposite. For example,

plaintiff points to the deposition testimony of Kelly Morris, one of


48    Id. at 42 (Scioneaux Deposition at 72:1-9).
49    Id. at 28-29 (Scioneaux Deposition at 58:21-59:7)
50    R. Doc. 38-3 at 1-2, ¶ 5 (Abul-Hawa Affidavit).
                                      15
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 16 of 23




defendants’ human resources employees, who stated that it would not be

“offensive” to Winn-Dixie if a manager “delegate[d] some of” his or her

duties to lower level employees.51 But Morris also testified that the manager

is required to “jump in and do the physical aspects of managing the store,”

and if he or she delegated the position’s physical functions, it would “create

a strain on store labor.”52 Morris’s testimony highlights that plaintiff’s lifting

functions were essential because of the limited number of employees

available to perform them.        See also R. Doc. 54-10 at 38 (Lashouto

Deposition at 143:6-13) (referring to the “already lean staff” at Winn-Dixie);

29 C.F.R. § 1630.2(n)(2)(ii) (“[A] function may be essential because of the

limited number of employees available among whom the performance of that

job function can be distributed.”).

        Additionally, plaintiff contends that a different human resources

employee, Randy Lashouto, testified that he never witnessed any store

employees pushing 500 pounds, as required under the updated job

description, at least without “the proper tools.”53 But defendants contend

that plaintiff could not meet the lifting requirement, not the pushing

requirement, and Lashouto’s testimony does not create an issue of material


51    R. Doc. 54-4 at 31 (Morris Deposition at 119:16-20) (emphasis added).
52    Id. at 34 (Morris Deposition at 132:15-25)
53    R. Doc. 54-10 at 43 (Lashouto Deposition at 161:5-23).
                                      16
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 17 of 23




fact on the question of whether the lifting requirement is an essential

function of plaintiff’s former job.

      Finally, plaintiff introduces testimony from Willie Greenwood, one of

his former subordinates at Winn-Dixie. Though the experience of current

and former employees may be relevant to the essential functions inquiry, see

29 C.F.R. §1630.2(n)(3)(vi)-(vii), those employees must be “similarly

situated comparator[s].” Credeur, 860 F.3d at 795. When an employee

proffers a fellow employee as a comparator, the Fifth Circuit requires that

“the employment actions at issue were taken under nearly identical

circumstances.” Id. (quoting Lee v. Kansas City S. Ry. Co., 574 F.3d 253,

260 (5th Cir. 2009). Among other things, this requires that the comparator

“shares the same job or responsibilities.” Id.

      Greenwood states that, in 2015, 54 he worked as a “merchandizing

manager,” although he changed his testimony at his deposition to state that

he worked as a “center store area manager.”55 Greenwood states that, at that

time, he suffered a stroke that caused him to lose the use of his right hand

and shoulder.56 Greenwood attests that his supervisors, including Abul-


54    In an affidavit, Greenwood attested that his stroke occurred in 2013.
At his deposition, he corrected himself to state that the stroke happened in
2015. R. Doc. 54-6 at 4 (Greenwood Deposition at 12:8).
55    Id. at 7 (Greenwood Deposition at 23:3-24:8).
56    Id. at 10-11 (Greenwood Deposition at 34:8-13, 38:20-23).
                                     17
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 18 of 23




Hawa, were aware of Greenwood’s physical limitations.57 Nevertheless,

according to Greenwood, defendants allowed him to return to work.58 But

Greenwood is not a “similarly situated comparator.” Id. It is undisputed that

Scioneaux, the “store director,” worked in a different role than Greenwood,

and plaintiff has not pointed to any evidence demonstrating that the two had

shared responsibilities. The Court finds that Greenwood’s testimony is

inapplicable for determining the essential functions of plaintiff’s job.

      In sum, defendants have shown that, in their judgment, the lifting

requirements were an essential function of plaintiff’s job. Plaintiff has failed

to point to contrary evidence. Thus, the Court finds that plaintiff has failed

to create an issue of material fact on the question of whether the lifting

requirement was an essential function of the store director/manager job.




             2.      Reasonable Accommodation

      Plaintiff argues that defendants should have accommodated his

limitation by allowing him to delegate his lifting duties to other employees.

Defendants        argue   that   this   requested   accommodation   is     facially




57    R. Doc. 54-5 at 3, ¶ 29 (Greenwood Affidavit).
58    Id. at ¶ 30.
                                     18
    Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 19 of 23




unreasonable, or, in the alternative, that it would impose an undue hardship

on their business.

      A reasonable accommodation is one that “provide[s] the qualified

individual with a disability with an equal employment opportunity,” that is,

“an opportunity to attain the same level of performance, or to enjoy the same

level of benefits and privileges of employment, as are available to the average

similarly situated employee without a disability.”        EEOC Interpretive

Guidance, § 1630.9. Among other things, reasonable accommodations may

include:

      job restructuring, part-time or modified work schedules,
      reassignment to a vacant position, acquisition or modification of
      equipment or devices, appropriate adjustment or modifications
      of examinations, training materials or policies, the provision of
      qualified readers or interpreters, and other similar
      accommodations for individuals with disabilities.

42 U.S.C. § 12111(9)(B). An employer is not required to provide the “best”

accommodation or the employee’s preferred accommodation. Instead, the

employer must provide an accommodation that “is sufficient to meet the job-

related needs of the individual being accommodated.” E.E.O.C. v. Agro

Distribution, LLC, 555 F.3d 462, 471 (5th Cir. 2009). When no reasonable

accommodation is available, the employer is not required to make an

accommodation. See Burch v. City of Nacogdoches, 174 F.3d 615, 620 (5th

Cir. 1999). Additionally, an employer faced with a demand for reasonable

                                      19
    Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 20 of 23




accommodations may deny the request on the ground that the

accommodation would create an undue hardship. See Riel, 99 F.3d at 682

(quoting 42 U.S.C. § 12112(b)(5)(A)).

     The Fifth Circuit has held that an employer is not required “to relieve

an employee of any essential functions of his or her job, modify those duties,

reassign existing employees to perform those jobs, or hire new employees to

do so. Burch, 174 F.3d at 621; see also Jones v. Kerrville State Hosp., 142

F.3d 263, 265 (5th Cir. 1998) (“As a matter of law, it is an unreasonable

accommodation for the employer to have to exempt the employee from

performance of an essential function of the job.”). Similarly, in Pegues v.

Mississippi State Veterans Home, 736 F. App'x 473, 477 (5th Cir. 2018), the

Fifth Circuit held that excusing an employee from performing his or her

essential functions, and leaving performance of those functions to other

employees, is “an undue hardship in and of itself.”

      Here, plaintiff’s requested accommodation is that defendants assign

one of his essential functions—his lifting duties—to other employees. As a

matter of law, this accommodation is unreasonable. Burch, 174 F.3d at 621;

Jones, 142 F.3d at 265.     Moreover, under Fifth Circuit precedent, this

requested accommodation would be an undue burden on defendants.

Pegues, 736 F. App’x at 477. The Court finds that plaintiff has failed to show


                                     20
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 21 of 23




that there is a reasonable accommodation that would allow him to perform

the essential functions of his former position.

      Because there is no dispute of fact as to whether lifting was an essential

function of plaintiff’s job, and because plaintiff has failed to show that a

reasonable accommodation exists for his limitation, the Court finds that no

issues of material fact exist as to whether plaintiff is qualified for the store

director/manager position. 59    The Court grants defendant’s motion for

summary judgment on plaintiff’s failure to accommodate claim.

      B.    Discriminatory Discharge

      Plaintiff relies on circumstantial evidence to prove his discriminatory

discharge claim. Cf. Reilly v. TXU Corp., 271 F. App'x 375, 379 (5th Cir.

2008) (describing “direct evidence” as evidence “that discrimination

motivated or was a substantial factor in the adverse employment action”).

Accordingly, the McDonnel Douglas Corp. v. Green, 410 U.S. 952 (1973),

burden shifting framework applies. LHC Grp., Inc., 773 F.3d at 694. Under

this framework, plaintiff carries the initial burden of establishing a prima




59    Defendants also argue that the Court should estop plaintiff from
arguing he is qualified for his position because he applied for Social Security
Disability Insurance while on leave. In that application, plaintiff represented
that he was unable to work. Having found that plaintiff has failed to create
an issue of material fact as to whether he is qualified, the Court need not
address this argument.
                                       21
     Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 22 of 23




facie claim. Id. Scioneaux must support his claim with evidence “(1) that he

has a disability; (2) that he was qualified for the job; [and] (3) that he was

subject to an adverse employment decision on account of his disability.” Id.

at 697. If he succeeds, the burden shifts to the defendants to articulate a

“legitimate, non-discriminatory reason” for the action. Id. at 694. Finally, if

defendants satisfy their burden, the burden shifts back to the plaintiff to

show that defendants’ proffered reason was pretextual. Id.

      Defendants contend that plaintiff has failed to carry his burden of proof

on the elements of his prima facie claim. 60 Defendants concede that plaintiff

has a disability,61 but contest the second and third elements of plaintiff’s

claim: that he was qualified, and that he was subject to an adverse

employment action. As discussed above, the Court finds that plaintiff failed

to create an issue of material fact on the question of whether he was qualified

for the store director/manager position. The Court finds that plaintiff has

not stated a prima facie claim for discriminatory discharge. Accordingly, the

Court grants defendant’s motion for summary judgment as to this claim.




60  R. Doc. 38-2 at 21-23 (Memorandum in Support of Motion for
Summary Judgment).
61  Id. at 21 n.8.
                              22
      Case 2:18-cv-05444-SSV-JVM Document 73 Filed 06/11/21 Page 23 of 23




IV.    CONCLUSION

       For the foregoing reasons, defendants’ motion for summary judgment

is GRANTED. Plaintiff’s complaint is DISMISSED. Defendants’ motions in

limine62 and motion to produce records 63 are DISMISSED AS MOOT.




           New Orleans, Louisiana, this _____
                                         11th day of June, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




62     R. Docs. 65, 66.
63     R. Doc. 69.
                                      23
